DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1 and 11 the claims are directed to one of the four statutory categories (a machine and a process, respectively) The claimed invention of independent claims 1 and 11 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 11, as a whole, recite the following limitations:
. . . double-check position notifications of a mobile phone. . .with beacon logs. . . wherein toll beacons passed by the mobile phone are specified in said beacon logs. (claims 1, 11; the broadest reasonable interpretation of this limitation recites mental 

Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
 A transaction server, comprising a first interface to a mobile network and a second interface to a network of geographically distributed toll beacons, (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
received via the first interface (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
received via at least one of the first interface or the second interface, (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A method performed by a transaction server comprising a first interface to a mobile network and a second interface to a network of geographically distributed toll beacons, comprising: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
receiving, via the first interface, position notifications of a mobile phone; (claim 11; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering)
receiving, via the first interface or the second interface of the transaction server, beacon logs; (claim 11; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite 
Turning to the final prong of the test (Step 2B), independent claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
receiving, via the first interface, position notifications of a mobile phone; (claim 11; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
receiving, via the first interface or the second interface of the transaction server, beacon logs; (claim 11; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive 
Claims 2-10 and 12-10, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 12:
 wherein the transaction server is configured to request via the second interface a vehicle feature stored in a toll beacon in the case of a mismatch occurring during the double check.
 The broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of post-solution data gathering, the broadest reasonable interpretation of which represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 3 and 13:
 wherein the beacon logs are received under a session identifier.
 
Claims 4 and 14:
 wherein the beacon logs store beacon identifiers.
 This limitation merely alters the type of information used in the performance of the abstract idea, and therefore further recites the abstract idea for the reasons outlined above. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 5 and 15:
 wherein the double-check is performed by means of map matching between geographical positions of the toll beacons stored in the beacon logs on the basis of the beacon identifiers thereof and position notifications of the mobile phone.
 This limitation further represents mental processes since a human using their mind and simple observation, evaluation, and judgment could perform map-matching. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6 and 16:
 wherein the position notifications are received under a session identifier.
 This limitation merely alters the type of information used in the performance of the abstract idea, and therefore further recites the abstract idea for the reasons outlined above. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 7 and 17:
 wherein the beacon logs are encrypted cryptographically.
This limitation merely alters the type of information used in the performance of the abstract idea, and therefore further recites the abstract idea for the reasons outlined above. To the extent that the limitation actually performs the encryption, such a limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could encrypt 
Claims 8 and 18:
 wherein the beacon logs store hash values of the beacon identifiers.
 This limitation merely alters the type of information used in the performance of the abstract idea, and therefore further recites the abstract idea for the reasons outlined above. To the extent that the limitation actually performs the encryption, such a limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could encrypt information using a hash. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 9 and 19:
 wherein the transaction server is configured to calculate a comparison hash value and compare the comparison hash value to the hash values stored in the beacon logs to determine mismatches.
This limitation further recites mental processes since a human using their mind and simple observation, evaluation, and judgment could perform such a comparison. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 10 and 20:
wherein the transaction server is configured to delete the session identifier if no mismatch is determined.
 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-10 and 12-10, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et. al. (U.S. PG Pub. No. 20130018705; hereinafter "Heath") in view of Kang et al. (Chinese Patent Document .
As per claim 1, Heath teaches:
A transaction server, comprising a first interface to a mobile network and a second interface to a network of geographically distributed toll beacons,
Heath teaches a transaction server in the form of a central processing system 10. (Heath: paragraph [0023], Fig. 1) Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Finally, Heath teaches that the third party service providers may comprise a toll station or weigh station. (Heath: paragraph [0025, 69-70])
wherein the transaction server is configured to double-check position notifications of a mobile phone received via the first interface with beacon logs received via at least one of the first interface or the second interface,
 Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Heath further teaches that the system may receive position notifications from the mobile device 26 and compare them against information received from the toll station (beacon logs) in order to double check information received from the mobile station. (Heath: paragraph [0028-29, 68-70], Fig. 3)
With respect to the following limitation:
wherein toll beacons passed by the mobile phone are specified in said beacon logs.
 Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Heath further teaches that the system may receive position notifications from the mobile device 26 as the device passes toll stations and compare them against 
To the extent that Heath does not explicitly teach that the information sent from the toll station comprises specification as to the toll beacon passed, Kang teaches this element. Kang teaches that when a user passes a toll station with their mobile device, position notifications from the mobile device are sent to a central server which also receives time and location information (specification of the beacon passed) from the toll beacon for comparison. (Kang: detailed description: "1.The comparison..." paragraphs 1-4 of this section) Kang teaches combining the above elements with the teachings of Heath for the benefit of overcoming the described shortcomings and providing provide a method and application for identifying vehicle identity by using vehicle position information, so as to achieve the purpose of further comprehensively managing vehicles. (Kang: Background Technique, "Summary of the Invention": paragraph 1 of this section) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kang with the teachings of Heath to achieve the aforementioned benefits.
As per claim 11, Heath teaches:
A method performed by a transaction server comprising a first interface to a mobile network and a second interface to a network of geographically distributed toll beacons, comprising:
Heath teaches a transaction server in the form of a central processing system 10. (Heath: paragraph [0023], Fig. 1) Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Finally, Heath teaches that the third party service providers may comprise a toll station or weigh station. (Heath: paragraph [0025, 69-70])
receiving, via the first interface, position notifications of a mobile phone;
Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. 
receiving, via the first interface or the second interface of the transaction server, beacon logs;
 Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Heath further teaches that the system may receive position notifications from the mobile device 26 and compare them against information received from the toll station (beacon logs) in order to double check information received from the mobile station. (Heath: paragraph [0028-29, 68-70], Fig. 3)
With respect to the following limitation:
and double-checking the position notifications with the beacon logs, wherein toll beacons passed by the mobile phone are specified in said beacon logs.
 Heath further teaches that the central server may communicate with third party service providers 24 and mobile devices 16 of users, and teaches multiple communication interfaces for performing such. (Heath: paragraphs [0023-25], Fig. 1) Heath further teaches that the system may receive position notifications from the mobile device 26 and compare them against information received from the toll station (beacon logs) in order to double check information received from the mobile station. (Heath: paragraph [0028-29, 68-70], Fig. 3)
To the extent that Heath does not explicitly teach that the information sent from the toll station comprises specification as to the toll beacon passed, Kang teaches this element. Kang teaches that when a user passes a toll station with their mobile device, position notifications from the mobile device are sent to a central server which also receives time and location information (specification of the beacon passed) from the toll beacon for comparison. (Kang: detailed description: "1.The comparison..." paragraphs 1-4 of .
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kang further in view of Sunahara et. al. (U.S. Patent No. 5,602,375; hereinafter "Sunahara").
As per claim 2, Heath in view of Kang teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation;
wherein the transaction server is configured to request via the second interface a vehicle feature stored in a toll beacon in the case of a mismatch occurring during the double check.
 Heath further teaches that the central system may determine one or more mismatches (including improperly debited funds) between the information received from each source. (Heath: paragraph [0068-70]) As outlined above, Kang also teaches the determination of a mismatch between location information received from each source. (Kang: detailed description: "1.The comparison..." paragraphs 1-4 of this section) The motivation to combine Kang persists. Heath in view of Kang, however, does not appear to explicitly teach that the system requests from the toll station, vehicle identification information in response to determining the mismatch.
Sunahara, however, teaches that, upon a verification step failing (a failure to debit the funds for a toll) the toll beacon may send the central system an image of the vehicle license plate which the toll beacon has captured and stored. (Sunahara: col. 14, lines 16-47) Sunahara further teaches combining the above elements with the teachings of Heath in view of Kang for the benefit of obviating tollgates, debiting tolls against vehicles, confirming the debit and enabling both the collection and the detection of 
As per claim 12, Heath in view of Kang further in view of Sunahara teaches the limitations of this claim which are substantially identical to those of claim 2, and claim 12 is rejected for the same reasons as claim 2, as outlined above. 
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kang further in view of Regan et al. (U.S. PG Pub. No. 20140188579; hereinafter "Regan").
As per claim 3, Heath in view of Kang teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the beacon logs are received under a session identifier.
 Regan, however, teaches that toll transactions comprising locations passed and beacon logs may be transmitted with session identifiers to a virtual tolling system 404. (Regan: paragraph [0116, 117], Fig. 13 showing a trip identifier "4567. . ." as well as a trip record including a log of beacons passed) Regan further teaches combining the above elements with the teachings of Heath in view of Kang for the benefit of saving costs for toll agencies and truck companies, reducing fuel consumption, reducing greenhouse gas emissions, and providing users with both accurate and nationwide electronic toll collection (ETC). (Regan: paragraph [0082, 88]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Regan with the teachings of Heath in view of Kang to achieve the aforementioned benefits.
As per claim 4, Heath in view of Kang teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the beacon logs store beacon identifiers.
 Regan, however, teaches that toll transactions comprising locations passed and beacon logs may be transmitted with session identifiers to a virtual tolling system 404. (Regan: paragraph [0116, 117], Fig. 
As per claims 13-14, Heath in view of Kang further in view of Regan teaches the limitations of these claims which are substantially identical to those of claims 3-4, and claims 13-14 are rejected for the same reasons as claim 3-4, as outlined above. 
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kang further in view of Regan and further in view of Burr et. al. (U.S. PG Pug. No. 20100076878; hereinafter "Burr").
As per claim 5, Heath in view of Kang further in view of Regan teaches all of the limitations of claim 4, as outlined above. With respect to the following limitation:
wherein the double-check is performed by means of map matching between geographical positions of the toll beacons stored in the beacon logs on the basis of the beacon identifiers thereof and position notifications of the mobile phone.
 Heath further teaches that the central system may determine one or more mismatches between the information received from each source. (Heath: paragraph [0068-70]) As outlined above, Kang also teaches the determination of a mismatch between location information received from each source. (Kang: detailed description: "1.The comparison..." paragraphs 1-4 of this section) The motivation to combine Kang persists.
To the extent that Heath in view of Kang does not explicitly teach "map matching," Burr teaches this element. Burr teaches the comparison of GPS tolling data via map-matching received position and route data with known locations of tolls. (Burr: paragraph [0271, 272]) Burr further teaches combining 
As per claim 6, Heath in view of Kang further in view of Regan and further in view of Burr teaches all of the limitations of claim 4, as outlined above and further teaches:
wherein the position notifications are received under a session identifier.
 Regan, however, teaches a system and on-board unit which tracks the position of a vehicle via gps as it passes though virtual toll points creating toll transactions under a unique vehicle identification. (Regan: paragraph [0095, 105]) Regan further teaches that, upon sending position notifications to a central server, a session identifier (a virtual toll transaction message) may be sent to the central server. (Regan: paragraph [0105]) The motivation to combine Regan persists.
As per claims 15-16, Heath in view of Kang further in view of Regan further in view of Burr teaches the limitations of these claims which are substantially identical to those of claims 5-6, and claims 15-16 are rejected for the same reasons as claim 5-6, as outlined above. 
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Kang further in view of Hafenscher (U.S. PG Pub. No. 20120246477; hereinafter "Hafenscher").
As per claim 7, Heath in view of Kang teaches all of the limitations of claim 1,as outlined above but does not appear to explicitly teach:
wherein the beacon logs are encrypted cryptographically.
 Hafenscher, however, teaches that a roadside device TE may create a hash (encrypt cryptographically) of the information captured before sending it on to a central system. (Hafenscher: paragraphs [0030-33]) Hafenscher teaches combining the above elements with the teachings of Heath in view of Kang for the benefit of increasing the security of tolling systems and for enabling a transaction recipient (contract issuer) to check control transactions and to reject unauthenticated control transactions 
As per claim 8, Heath in view of Kang teaches all of the limitations of claim 1,as outlined above but does not appear to explicitly teach:
wherein the beacon logs store hash values of the beacon identifiers.
 Hafenscher, however, teaches that a roadside device TE may create a hash (encrypt cryptographically) of the information captured before sending it on to a central system. (Hafenscher: paragraphs [0030-33]) Hafenscher teaches combining the above elements with the teachings of Heath in view of Kang for the benefit of increasing the security of tolling systems and for enabling a transaction recipient (contract issuer) to check control transactions and to reject unauthenticated control transactions directly at the interface with the control system operator such as, e.g., a toll system operator (toll charger). . (Hafenscher: paragraphs [0014-15, 20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hafenscher with the teachings of Heath in view of Kang to achieve the aforementioned benefits.
As per claim 9, Heath in view of Kang further in view of Hafenscher teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the transaction server is configured to calculate a comparison hash value and compare the comparison hash value to the hash values stored in the beacon logs to determine mismatches.
 Hafenscher, however, teaches that a roadside device TE may create a hash (encrypt cryptographically) of the information captured before sending it on to a central system. (Hafenscher: paragraphs [0030-33]) Hafenscher further teaches the subsequent calculation of a second hash using the data beacon data to compare with the received hash and validate the transaction. (Hafenscher: paragraph [0040] comparing "au" with "aur") The motivation to combine Hafenscher persists.
As per claims 17-19, Heath in view of Kang further in view of Hafenscher teaches the limitations of these claims which are substantially identical to those of claims 7-9, and claims 17-19 are rejected for the same reasons as claim 7-9, as outlined above. 
Novelty/Non-Obviousness
As per claims 10 and 20, the prior art does not teach, in the context of the systems and methods recited, that a comparison hash value is calculated and compared to a hash value received in a stored beacon log, wherein a transaction server is configured to delete a session identifier when it is determined that no mismatch is determined between the hashes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628